


SECOND MODIFICATION AGREEMENT


THIS SECOND MODIFICATION AGREEMENT (“Agreement”), dated December 5, 2013, is
entered into by and between (i) PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”); (ii) PREFERRED
APARTMENT COMMUNITIES, INC., a Maryland corporation (“PAC REIT”); (iii) the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”); and (iv) KEYBANK NATIONAL ASSOCIATION, as administrative agent
(“Administrative Agent”).


RECITALS:


(1)    Pursuant to the terms of that certain Credit Agreement, dated as of
August 31, 2012, by and among Borrower, PAC REIT, Administrative Agent and
Lenders, as amended by that certain Modification Agreement, dated as of April 4,
2013, by and among Borrower, PAC REIT, Administrative Agent and Lenders (as so
amended and as amended and modified by this Agreement, the “Credit Agreement”),
Lenders agreed to make revolving loans to Borrower in the maximum principal
amount of THIRTY MILLION AND NO/100THS DOLLARS ($30,000,000.00) (the “Existing
Commitments”). The Existing Commitments are evidenced by that certain Amended
and Restated Revolving Facility Note, dated as of April 4, 2013, executed by
Borrower payable to the order of KeyBank National Association, as Lender
(“KeyBank”), in the aggregate principal amount of the Existing Commitments (the
“Existing Note”) and are further evidenced by certain other documents described
in the Credit Agreement as Loan Documents. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.


(2)    As of the date hereof, KeyBank is the sole Lender.


(3)    Subject to the terms and conditions of this Agreement, Lenders have
agreed to

(i) increase their aggregate Revolving Commitments to FORTY MILLION AND
NO/100THS DOLLARS ($40,000,000.00) and (ii) modify and/or amend certain terms
and provisions of the Loan Documents as of the Effective Date (hereinafter
defined), as provided herein. Concurrently with the execution of this Agreement,
Borrower has executed and delivered to KeyBank a Second Amended and Restated
Revolving Facility Note, dated as of the date hereof, in the maximum principal
amount of FORTY MILLION AND NO/100THS DOLLARS ($40,000,000.00) (the “Amended
Note”). The Amended Note amends and restates the Existing Note in its entirety.


(4)    Borrower, as a grantor, and the other grantors named therein have
previously executed and delivered to Administrative Agent that certain Pledge
and Security Agreement, dated as of August 31, 2012, as amended by that certain
Reaffirmation of and Amendment to Pledge and Security Agreement, dated as of
April 4, 2013 (as so amended and as amended in connection herewith, the
“Security Agreement”). In connection with the increase in the Revolving
Commitments described in Recital 3 above and the amendments pursuant hereto, the
grantors have agreed to amend the Security Agreement pursuant to that certain
Second Reaffirmation of and Amendment to Pledge and Security Agreement, dated as
of the date hereof (the “Security Agreement Amendment”).



Page 1

--------------------------------------------------------------------------------






(5)    The Note, Credit Agreement, the Security Agreement, this Agreement, the
other documents described in the Credit Agreement as Loan Documents, together
with all modifications, extensions, renewals and amendments thereto, including
all modifications pursuant hereto, and any document required hereunder, are
collectively referred to hereinafter as the “Loan Documents”.


(6)    By this Agreement, Borrower, PAC REIT, Lenders and Administrative Agent
intend to modify and amend certain terms and provisions of the Credit Agreement.


NOW, THEREFORE, Borrower, PAC REIT, Lenders and Administrative Agent agree as
follows:


ARTICLE 1


CONDITIONS PRECEDENT


The following are conditions precedent to Administrative Agent’s and Lenders’
obligations under this Agreement:


Section 1.01    Deliverables. Receipt by Administrative Agent of the following,
each in form and content acceptable to Administrative Agent:
(a)
executed originals of this Agreement;

(b)
executed originals of the Security Agreement Amendment;

(c)
executed original of the Amended Note;

(d)
executed originals of a separate Security Agreement Joinder executed by each of
Aster Lely Mezzanine Lending, LLC, a Georgia limited liability company, Newport
Overton Mezzanine Lending, LLC, a Georgia limited liability company, Haven West
Mezzanine Lending, LLC, a Georgia limited liability company (“Haven West
Lending”), Starkville Mezzanine Lending, LLC, a Georgia limited liability
company, New Town Mezzanine Lending, LLC, a Georgia limited liability company,
and GP Office Mezzanine Lending, LLC, a Georgia limited liability company (“New
Town Lending”) (collectively, the “New Grantors”);

(e)
executed originals of a Reaffirmation of Guaranty;

(f)
executed originals of a separate Guaranty Supplement executed by each of the New
Grantors;

(g)
executed originals of a Second Amended and Restated Environmental and
    Hazardous Materials Indemnity Agreement;

(h)
executed originals of an Amended and Restated Buy-Sell Agreement for Trail Creek
Apartments, LLC;




Page 2

--------------------------------------------------------------------------------




(i)
executed originals of a separate Collateral Assignment of Loan Documents
executed by each of the New Grantors, together with the respective original
notes and allonges;

(j)
an opinion or opinions from Borrower’s counsel in favor of     Administrative
Agent, in form reasonably acceptable to Administrative     Agent;

(k)
evidence of a minimum of $30,000,000 of new common equity capital raised by PAC
REIT;

(l)
written consent of (a) Atlantic Capital Bank consenting to the pledge by
Borrower to Administrative Agent for the benefit of the Lenders of 100% of the
equity interest of New Town Lending and any foreclosure of such pledge; and (b)
Community & Southern Bank consenting to the pledge by Borrower to Administrative
Agent for the benefit of the Lenders of 100% of the equity interest of Haven
West Lending and any foreclosure of such pledge; and

(m)
any and all other documents and agreements which are required by this
    Agreement or by any other Loan Document.

Section 1.02     Reimbursement of Costs and Expenses. Reimbursement to
Administrative Agent by Borrower of Administrative Agent’s and Lenders’
reasonable costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, recording fees, reasonable attorneys’ fees, appraisal, engineers’ and
inspection fees and documentation costs and charges, whether such services are
furnished by Administrative Agent’s employees or agents or by independent
contractors.
Section 1.03    Representations and Warranties. The representations and
warranties contained in this Agreement are true and correct;
Section 1.04    Payments. All payments due and owing to Administrative Agent and
Lenders under the Loan Documents have been paid current as of the effective date
of this Agreement; and
Section 1.05    Fees.     The payment of an upfront fee in the amount of $50,000
to Administrative Agent.
Section 1.06    Delivery of Evidence of 13th Street Payoff. The following
covenant shall be added to the Credit Agreement:
On or before January 15, 2014, Borrower shall deliver to Administrative Agent
evidence of the payoff of the $6,400,000 loan made by 13th Street Lending, LLC
(“13th Street Lending”) to TPKG 13th Street Development LLC (the “13th Street
Loan”) if the 13th Street Loan is repaid by such date. In the event that the
13th Street Loan has not been repaid on or before January 15, 2014, then
Borrower shall notify Administrative Agent in writing to that effect, and
Borrower shall either: (i) take title to the property securing the 13th Street
Loan (the “13th Street Property”) by foreclosure of the mortgage or deed of
trust securing the 13th Street Loan on or before March 15, 2014; or (ii) extend
the



Page 3

--------------------------------------------------------------------------------




maturity date of the 13th Street Loan to a date not later than March 15, 2014,
and take title of record on or before March 15, 2014 pursuant to a deed in lieu
of foreclosure with respect to the 13th Street Loan. If the 13th Street Loan is
not paid off prior to such date, Borrower shall pledge to Administrative Agent,
for the benefit of the Lenders, 100% of the equity interest of 13th Street
Lending upon the earlier of (i) the date upon which 13th Street Lending takes
title to the 13th Street Property by foreclosure or pursuant to a deed in lieu
of foreclosure, or (ii) March 15, 2014. In connection with such pledge, Borrower
and 13th Street Lending, as applicable, shall deliver to Administrative Agent
(i) a Security Agreement Joinder as required by Section 9.14 of the Security
Agreement, (ii) a Guaranty Supplement as required by Section 16 of the Guaranty,
(iii) an opinion or opinions from Borrower’s counsel in favor of Administrative
Agent, in form reasonably acceptable to Administrative Agent, (iv) an officer’s
certificate attaching all organizational and formation documents of 13th Street
Lending and resolutions authorizing such pledge, and (v) any and all other
documents and agreements which are required by any Loan Document.


ARTICLE 2    
REPRESENTATIONS AND WARRANTIES
Section 2.01    No Event of Default. Borrower and PAC REIT hereby represent and
warrant that no Default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Loan Documents
(as modified by this Agreement) and that all representations and warranties
herein are true and correct and all representations and warranties in the other
Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties are true and correct as of the date when made,
which representations and warranties shall survive execution of this Agreement.
Section 2.02    Authority. Each of Borrower and PAC REIT is authorized to
execute, deliver and perform its obligations under this Agreement. The
respective obligations of Borrower, PAC REIT, the other Credit Parties and their
Subsidiaries under the Loan Documents, as modified by this Agreement, are valid,
binding and enforceable obligations of each of them, subject to bankruptcy laws
and other similar laws of general application affecting rights and remedies of
creditors generally and subject to the application of the rules of equity and
concepts of reasonableness, unconscionability, good faith and fair dealing.
Section 2.03    Amendment Documents. The execution and delivery of this
Agreement and the other documents to be executed in connection herewith
(collectively, the “Amendment Documents”) and Borrower’s, PAC REIT’s, the other
Credit Parties’ and their Subsidiaries’ performance of and compliance with the
terms hereof in the manner contemplated by this Agreement (a) will not violate
the Organizational Documents of Borrower, PAC REIT, the other Credit Parties and
their Subsidiaries, and (b) will not constitute a default (or any event which,
with notice or expiration of grace/cure period or both, would constitute a
default) under



Page 4

--------------------------------------------------------------------------------




any material contract, agreement or other instrument to which Borrower, PAC
REIT, the other Credit Parties or any of their Subsidiaries is a party or which
may be applicable to any of its assets, except in each case where such conflict
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 2.04    Organizational Documents. Borrower and PAC REIT have previously
delivered to Administrative Agent all of the relevant Organizational Documents
of Borrower, PAC REIT, each other Credit Party and the Subsidiaries, and all
such Organizational Documents remain in full force and effect and have not been
amended or modified since they were delivered to Administrative Agent. Borrower
and PAC REIT hereby certify that: (i) the above documents are all of the
relevant formation and organizational documents of Borrower, PAC REIT, each
other Credit Party and the Subsidiaries; (ii) they remain in full force and
effect; and (iii) they have not been amended or modified since they were
previously delivered to Administrative Agent.


ARTICLE 3    
LOAN INCREASE AND MODIFICATION


The Loan Documents are hereby supplemented and modified to incorporate the
following, which shall supersede and prevail over any conflicting provisions of
the Loan Documents:
Section 3.01    Loan Increase.    Subject to the terms and conditions of this
Agreement, Lenders hereby grant to Borrower and Borrower hereby accepts an
increase in Lenders’ aggregate Revolving Commitments to FORTY MILLION AND
NO/100THS DOLLARS ($40,000,000.00) (the “Increased Commitment”). All references
in the Loan Documents to the Revolving Commitments are hereby amended to
reference the Increased Commitment.

Schedule 1 to the Credit Agreement is hereby deleted and replaced with Schedule
1 attached hereto.
Section 3.02    Amended and Restated Promissory Note. As a condition to this
Agreement, Borrower shall execute and deliver a Second Amended and Restated
Revolving Facility Note in the form attached hereto as Exhibit A, in the maximum
principal amount of FORTY MILLION AND NO/100THS DOLLARS ($40,000,000.00).
Borrower hereby agrees that all terms, covenants and conditions of the Amended
Note shall be effective as of the Effective Date. As of the date hereof, the
Amended Note is the Note referenced in the Credit Agreement.     
Section 3.03    Effective Date. The effective date of this Agreement and the
Amended Note shall be the date all of the conditions precedent defined in
Article 1 above have been met to Administrative Agent’s satisfaction (“Effective
Date”).    
Section 3.04    Reference to Loan Documents. The Credit Agreement and any and
all other agreements, instruments or documentation now or hereafter executed and
delivered pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference therein



Page 5

--------------------------------------------------------------------------------




to the Loan Documents shall include the Loan Documents as amended hereby, the
Credit Agreement as amended hereby, the Schedules to the Credit Agreement as
amended hereby and the Security Agreement as amended by the Security Agreement
Amendment.
Section 3.05    New Definition. The following definition is hereby added to
Section 1.01 of the Credit Agreement:
“Approved Bridge Loan” means any bridge loan made by KeyBank National
Association to Borrower to finance the acquisition of any new assets.


Section 3.06    Modified Definitions. The following definitions in Section 1.01
of the Credit Agreement are hereby amended and restated to read in their
entirety as follows:
“Applicable Revolving Loan Margin” means 400 basis points.


“Applicable Unused Fee Rate” means 40.00 basis points.


“Revolving Facility Termination Date” means the earlier of (i) December 5, 2014,
or

(ii) the date that the Commitments have been terminated pursuant to Section
8.02.


Section 3.07    Financial Covenants. Sections 7.07(a) and (d) of the Credit
Agreement are hereby amended to read in their entirety as follows:
(a)
Consolidated Net Worth. The Credit Parties will not permit the Consolidated Net
Worth of the Consolidated Entities to at any time be less than the sum of (i)
$160,000,000 plus (ii) 75% of the net proceeds of any equity offering (or any
debt offering to the extent converted into equity) by any Credit Party or any of
their Subsidiaries.

(a)
Minimum Property Debt Yield. The Credit Parties will not permit at any time the
Property Debt Yield to be 8.25% or less.

Section 3.08    Agreement to Pay Fees. Borrower shall pay to Administrative
Agent as and when due all fees required to be paid in accordance that certain
letter agreement regarding fees, dated as of March 13, 2013, between Borrower
and Administrative Agent.


Section 3.09    Indebtedness. The Credit Agreement is hereby amended by adding
the following to the end of Section 7.04:


(a)
Any Approved Bridge Loan provided by KeyBank National Association and approved
by Administrative Agent.

Section 3.10    Investments and Guaranty Obligations. Section 7.05(k) of the
Credit Agreement is hereby amended to read in its entirety as follows:





Page 6

--------------------------------------------------------------------------------




(k)    the Investment by Borrower in the Advisor in the nature of a $6,000,000
revolving line of credit from the Borrower to the Advisor evidenced by a
Promissory Note, dated as of January 3, 2013, made by the Advisor payable to the
order of the Borrower, which may be increased by an additional $1,000,000
without prior written consent of Administrative Agent, provided that the
Borrower provides prompt written notice to Administrative Agent of such
increase, together with copies of all applicable documentation evidencing such
increase; and provided further that after the occurrence and during the
continuance of an Event of Default, the Borrower will cause all outstanding
amounts thereunder to be paid in full and no further loans and advance will be
permitted thereunder; and


ARTICLE 4    
RELEASE
Section 4.01    Release. As of the Effective Date, Borrower, PAC REIT, each of
the other Credit Parties and each of their Subsidiaries and each of their past,
present and future officers, directors, principals, employees, members,
managers, shareholders, partners, agents, parents, subsidiaries and affiliates
(hereinafter collectively referred to as the “Releasing Parties”), do hereby
fully and forever release, discharge and acquit each of Administrative Agent and
the Lenders and their respective past, present and future officers, directors,
principals, employees, members, managers, shareholders, partners, agents,
parents, subsidiaries and affiliates and their respective attorneys,
accountants, legal representatives, agents and employees and their respective
successors, heirs and assigns (collectively, “Released Parties”), of and from
and against any and all claims, demands, obligations, duties, liabilities,
damages, expenses, indebtedness, debts, breaches of contract, acts, omissions,
misfeasance, malfeasance, causes of action, sums of money, accounts,
compensation, contracts, controversies, promises, damages, costs, losses and
remedies therefor, choses in action, rights of indemnity, rights of offsets,
defenses or liability of any type, kind, nature, description or character
whatsoever (collectively, the “Claims”), irrespective of how, why or by reason
of what facts, whether known or unknown, whether liquidated or unliquidated,
contingent or non-contingent, which any Releasing Party may now have or
heretofore have had, from the beginning of the world to the Effective Date,
against any of the Released Parties (including any Claim arising in connection
with (i) the Loan, the Collateral, any notice of breach or default; (ii) the
Released Parties’ acts, statements, conduct, representations and omissions made
in connection with any of the foregoing, (iii) all relationships between any of
the Releasing Parties and the Released Parties and any course of conduct between
or among any of them made in connection with any of the foregoing, and (vi) any
fact, matter, transaction or event relating to any of the foregoing, whether
known or unknown).
Section 4.02    No Defenses or Claims. Each of Borrower, PAC REIT, each other
Credit Party and each of their Subsidiaries acknowledges and agrees that it has
no defenses, counterclaims, offsets, cross-complaints, causes of action, rights,
claims or demands of any kind or nature whatsoever, including, without
limitation, any usury, lender liability or one-action claims or defenses,
arising out of the Loan, the Loan Documents, the acts or omissions of
Administrative Agent or Lenders taken with respect to the Loans, the Revolving
Commitments or any past or



Page 7

--------------------------------------------------------------------------------




present relationship between or among the Borrower, PAC REIT, the other Credit
Parties, any of their Subsidiaries, Administrative Agent, the Lenders, or any of
their respective past, present and/or future parent, subsidiary and affiliated
entitles and, with respect to each of the foregoing, their respective past and
present officers, directors, shareholders, partners, limited partners, members,
representatives, principals, owners, affiliates, attorneys, accountants, agents
and employees, and their successors, heirs and assigns and each of them, that
can be asserted either to reduce or eliminate all or any part of Borrower’s
liability for the Loans, the liability of the Credit Parties or any of their
Subsidiaries under the Loan Documents, the validity, priority, perfection and
enforceability of the liens and security interests granted to Administrative
Agent for the benefit of the Lenders under the Loan Documents or to seek
affirmative relief or damages of any kind or nature from Administrative Agent or
the Lenders. Each of the Borrower, PAC REIT, each other Credit Party and each of
their Subsidiaries further acknowledges that to the extent that any such claim
should in fact exist, including without limitation, any usury, lender liability
or one-action claim, it is being fully, finally and irrevocably released by the
Borrower, PAC REIT, each other Credit Party and each of their Subsidiaries as
provided in Section 4.01 of this Agreement above.
Section 4.03    No Representations. Each of the Releasing Parties does hereby
acknowledge that it has not relied upon any representation of any kind made by
any of the Released Parties in making the foregoing release.
Section 4.04    No Assignment. Each of the Releasing Parties represents and
warrants to each of the Released Parties that it has not heretofore assigned or
transferred, or purported to assign or to transfer, to any person or entity any
matter released by such party hereunder or any portion thereof or interest
therein, and each of the Releasing Parties agrees to indemnify, protect, defend
and hold each of the Released Parties harmless from and against any and all
claims based on or arising out of any such assignment or transfer or purported
assignment or transfer by any of the Releasing Parties.
Section 4.05    No Admissions. It is hereby further understood and agreed that
the acceptance of delivery of the foregoing release shall not be deemed or
construed as an admission of liability of any nature whatsoever arising from or
related to the subject of the within release.
Section 4.06    Covenant Not to Sue. Each of the Releasing Parties hereby waives
any right it may have to institute any action, claim or suit against any
Released Parties or to raise any defense against any claim brought by any of the
Released Parties against any of the Releasing Parties based on any matter
directly or indirectly related to any Claim released hereunder. Each of the
Releasing Parties covenants and agrees (a) not to sue any Released Party in any
court or tribunal or bring (or aid in the institution or prosecution of) any
action, lawsuit or cause of action (whether by way of direct action,
counterclaim, cross-claim, objection, contested matter, adversary proceeding,
interpleader or otherwise) based on any matter directly or indirectly related to
any Claim released hereunder, and (b) to be forever barred from asserting or
bringing or aiding in the bringing of any such action, lawsuit or cause of
action or asserting any defense against any claim or action brought by any of
the Released Parties based on any matter directly or indirectly related to any
Claim. Nothing herein shall be construed to preclude any Released Party from
enforcing the foregoing release and/or protecting its rights and interests
hereunder. If any Releasing Party breaches this



Page 8

--------------------------------------------------------------------------------




covenant not to sue, or hereafter commences, joins In, or in any manner seeks
relief through any suit arising out of, based upon, or relating to any of the
Claims released hereunder or in any manner asserts against any Released Party
any of the Claims released hereunder, then said Releasing Party will pay to such
Released Party, in addition to any other damages caused thereby, all costs and
expenses and attorneys’ fees incurred by such Released Party in defending or
otherwise responding thereto, and said Releasing Party shall indemnify the
Released Party from and against any and all liability, damage, loss or claim
resulting therefrom. It is the intention of the parties that this indemnity does
not require payment as a condition precedent to recovery under this indemnity.
Section 4.07    No Waivers. Any acceptance now, or at any time in the future, by
Administrative Agent or the Lenders of any full or partial payments may, unless
otherwise agreed by Lenders, be applied to interest, principal, fees or other
amounts due under and in accordance with the Loan Documents, and shall not be
deemed to constitute (a) an agreement amending, modifying or qualifying in any
respect the terms and provisions of the Loan Documents, (b) a waiver by
Administrative Agent or the Lenders of any of Administrative Agent’s or the
Lenders’ rights or remedies under the Loan Documents or under applicable law or
in equity, (c) an accord or satisfaction with respect to all or a portion of the
indebtedness evidenced and secured by the Loan Documents, or (d) a rescission of
any notices theretofore sent to the Credit Parties.
ARTICLE 5    
MISCELLANEOUS
Section 5.01    Non-Impairment. Except as expressly provided herein, nothing in
this Agreement shall alter or affect any provision, condition, or covenant
contained in the Note or other Loan Document or affect or impair any rights,
powers, or remedies of Lender, it being the intent of the parties hereto that
the provisions of the Note and other Loan Documents shall continue in full force
and effect except as expressly modified hereby.
Section 5.02    Survival of Representations and Warranties. All representations
and warranties made in this Agreement shall survive the execution and delivery
of this Agreement.
Section 5.03    Severability. Any term or provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
Section 5.04    Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
Section 5.05    Headings. The headings, captions and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 5.06    Entire Agreement. This Agreement shall be binding upon and inure
to the benefit of Borrower, Agent and Lender and their respective permitted
successors and assigns. This Agreement is specifically limited to the matters
expressly set forth herein. The Credit Agreement,



Page 9

--------------------------------------------------------------------------------




this Agreement and the other Loan Documents and all other instruments,
agreements and documentation executed and delivered in connection with this
Agreement embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by the Credit Agreement, this Agreement
and the other Loan Documents, and may not be contradicted or varied by evidence
of prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties hereto relating
to the subject matter hereof or any other subject matter relating to the Credit
Agreement and the other Loan Documents.
Section 5.07    Counterparts.     This Agreement may be executed by the parties
hereto separately in one or more counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement. Each party hereto may rely on the
facsimile signature, or signature sent by e-mail in pdf format, of each other
party hereto.
Section 5.08    Time. Time is of the essence with respect to each and every
provision of this Agreement.


[Signatures on following page.]







Page 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, PAC REIT, Lender and Administrative Agent have
caused this Agreement to be duly executed as of the date first above written.


 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., as the Borrower
By: Preferred Apartment Advisors, LLC, its
manager


By: /s/ Jeffrey R. Sprain   
Name: Jeffrey R. Sprain
Title: General Counsel and Secretary


 


PREFERRED APARTMENT COMMUNITIES, INC., as a Credit Party
By: Preferred Apartment Advisors, LLC, its
manager


By: /s/ Jeffrey R. Sprain   
Name: Jeffrey R. Sprain
Title: General Counsel and Secretary


 
 
 
KEYBANK NATIONAL ASSOCIATION, as the sole initial Lender and as the
Administrative Agent


By: /s/ James K. Komperda   
Name: James K. Komperda
Title: Vice President
























Signature Page
To
Second Modification Agreement

--------------------------------------------------------------------------------

Schedule 1
    



Schedule 1

Lenders and Commitments
Lender
Revolving
Commitment
Revolving Facility Percentage as of
December 5, 2013
KeyBank National Association


$40,000,000


100
%
Total:


$40,000,000


100
%







--------------------------------------------------------------------------------




EXHIBIT A


Form of Promissory Note


SECOND AMENDED AND RESTATED REVOLVING FACILITY NOTE
 
$________________
________, 20__
 
New York, NY

FOR VALUE RECEIVED, the undersigned PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of [______________________] (the “Lender”) the
principal sum of _________________ ($__________) or, if less, the then unpaid
principal amount of all Revolving Loans (such term and each other capitalized
term used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) made by the Lender to the Borrower
pursuant to the Credit Agreement, in Dollars and in immediately available funds,
at the Payment Office on the Revolving Facility Termination Date.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.06 of the Credit Agreement.
This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of August 31, 2012, among the Borrower, Preferred Apartment
Communities, Inc., a Maryland corporation (the “PAC REIT”), the lenders from
time to time party thereto (including the Lender), and KeyBank National
Association, as administrative agent (the “Administrative Agent”), as amended by
that certain Modification Agreement, dated as of April 4, 2013, among the
Borrower, the PAC REIT, the lenders and the Administrative Agent and that
certain Second Modification Agreement, dated as of the date hereof, among the
Borrower, the PAC REIT, the lenders and the Administrative Agent (as so amended
and as the same may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents. As provided in the Credit Agreement, this Revolving
Facility Note is subject to mandatory repayment prior to the Revolving Facility
Termination Date, in whole or in part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.
THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.




--------------------------------------------------------------------------------

    
    



This Note is given in replacement of the Amended and Restated Facility Note,
dated as of April 4, 2013, in the original principal amount of $30,000,000 (the
“Other Note”) previously delivered to the Lender pursuant to the Credit
Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
NOTE.

[Signature Page Follows]




--------------------------------------------------------------------------------

    
    





 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.


By: Preferred Apartment Advisors, LLC, its
manager


 
By:__________________________________
      Name:
      Title:







--------------------------------------------------------------------------------

    
    



CONSENT TO MODIFICATION AGREEMENT


The undersigned (individually and collectively, the “Other Credit Parties”)
consent to the foregoing Second Modification Agreement (the “Agreement”) and the
transactions contemplated thereby.


The Other Credit Parties hereby affirm and make as though each is a party to the
Agreement the releases and other agreements contained in Article 4 of the
Agreement. Each of the Other Credit Parties further affirms and makes as to
itself each of the representations contained in the Agreement and consents and
agrees to the terms and modifications of the Agreement and the modifications of
the Loan Documents pursuant thereto.






[Signatures on following page.]




--------------------------------------------------------------------------------

    
    



Agreed and Acknowledged:


Dated as of: December 5, 2013




 
SUMMIT CROSSING MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:   /s/ Jeffrey R. Sprain                              
   Name: Jeffrey R. Sprain
   Title: General Counsel and Secretary


 
IRIS CROSSTOWN MEZZANINE LENDING, LLC

By: Preferred Apartment Advisors, LLC, its advisor


By:   /s/ Jeffrey R.
Sprain                                                                                 
Name: Jeffrey R. Sprain
Title: General Counsel and Secretary

 
CITY VISTA MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor





By:   /s/ Jeffrey R.
Sprain                                                                                                            
Name: Jeffrey R. Sprain
Title: General Counsel and Secretary


 
CITY PARK MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:   /s/ Jeffrey R.
Sprain                                                                                                                                      
Name: Jeffrey R. Sprain
Title: General Counsel and Secretary



Signature Page
To
Consent to Modification Agreement

--------------------------------------------------------------------------------

    
    





 
CHARLES HIGHT SQUARE MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:  /s/ Jeffrey R.
Sprain                                                                                                                                                                  
Name: Jeffrey R. Sprain
   Title: General Counsel and Secretary





 
ASTER LELY MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:  /s/ Jeffrey R. Sprain                            
    Name: Jeffrey R. Sprain
Title: General Counsel and Secretary





 
NEWPORT OVERTON MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:   /s/ Jeffrey R. Sprain                          
   Name: Jeffrey R. Sprain
Title: General Counsel and Secretary



 


HAVEN WEST MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:  /s/ Jeffrey R. Sprain
   Name: Jeffrey R. Sprain
   Title: General Counsel and Secretary



Signature Page
To
Consent to Modification Agreement

--------------------------------------------------------------------------------

    
    



 




STARKVILLE MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By: /s/ Jeffrey R. Sprain
   Name: Jeffrey R. Sprain
Title: General Counsel and Secretary
 




NEW TOWN MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:  /s/ Jeffrey R. Sprain
   Name: Jeffrey R. Sprain
Title: General Counsel and Secretary
 




GP OFFICE MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its advisor




By:   /s/ Jeffrey R. Sprain
   Name: Jeffrey R. Sprain
Title: General Counsel and Secretary





Signature Page
To
Consent to Modification Agreement